DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment

Response to Arguments

Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Where applicants argue, “Squire does not teach about general disinfection. Ziegler on the other hand teaches a completely different mobile robot that cleans a floor. Thus, it will not be obvious to combine the teachings of Squire and Ziegler, and the Examiner's assertions are merely conclusory and erroneous.”  
Applicants arguments are not persuasive as applicant requires only a biocide agent, see paragraphs 20-22 in Squire, and hence the disclosure in Squire does show how the system is able to apply a pesticide/biocide that treats for pests.  Applicant’s currently presented claims does not include “general disinfection”, thus these arguments are moot.  
“Since Squire teaches attracting and killing pests, and Ziegler teaches an autonomous floor cleaning robot that is used to clean floors using water and soap mixture, there is no motivation to combine the teachings of Squire and Ziegler. Thus, the Examiner's assertion is merely conclusory and erroneous.”  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the prior arts are directed to the same field of endeavor of robotic systems.  One would have been motivated to modify the prior art of Ziegler by Squire, where the use of a known technique to improve similar devices in the same way.  In this instance the modification of Ziegler whom is directed to a cleaning robot that both has a mopping and vacuum function but does not have the feature of laying down a biocide which is taught by Squire and thus one would have been motivated to modify Ziegler by the teachings of Squire by having Ziegler apply a biocide which can be applied by the system of Ziegler.  The system of Ziegler does apply fluids to the surface as it mops and thus would be able to apply a biocide to the surface instead and not require undue experimentations or result in unexpected results.  
“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval).”  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Zeigler by the teachings of Squire, where they are both directed to the same field of endeavor of robotic devices which spray a compound to treat a surface.  Where one would have been motivated to modify Zeigler, who does spray a compound to treat a surface, but does not specifically describe using powder or granules to treat a surface as taught by Squire.  Where having the robot being able to treat a surface in different ways would allow it to use different compounds and chemicals to help control pests and clean thus be multifunctional and not need multiple different robots.  Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known technique to improve similar devices in the same way, where in this instance the modification of Zeigler whom describes applying liquid chemicals and by modifying Zeigler by Squire who discloses their system being able to use powders and granules as well as liquids to help treat for pests thus the robot can treat the area using different types of chemicals that are physically different.
“On page 7 of the office action, claim 14 is also rejected. The Examiner asserts that Zeigler to have their robotic cleaner being able to clean on carpets as described in at least paragraph 264. The Applicant respectfully traverses the rejection at least for the reasons explained below. 
The claimed invention is not for cleaning the carpet but for disinfecting the carpet area. Zeigler emphasizes on cleaning of floors but can be adapted to clean the carpet but not disinfect the carpet. Also, Squire teaches attracting a pest on a pre-defined spot/area using chemoattractant and then exterminating the pest. Squire also does not teach about general disinfection of the carpet by spraying a biocide over the carpet area. Perhaps, Squire teaches away from the use of pesticides.  [Squire, Para 0013] The function of the mobile robot is to collect and/or exterminate pests. In a preferred embodiment, the mobile robot of the invention collects ticks and exposes the collected ticks to pesticide for a sufficient period to exterminate them. By utilizing this method, exposure of humans and animals-other than pests-to pesticide is greatly reduced as compared to indiscriminant spraying.  Thus, the Examiner's assertions are merely conclusory and erroneous. Squire and Ziegler, alone or in combination, fail to teach every limitation of claim 14.  Therefore, Squire and Ziegler, fail to render the dependent claim 14 as obvious. Accordingly, the Applicant respectfully requests the Examiner to reconsider the rejections.”  
In response to applicant's argument that the prior art of Ziegler and Squire are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the prior art of Ziegler and Squire are both in the same field of endeavor of robotic systems that can clean and apply products to the surface they are moving over.  Hence, they are both able to carry out the claimed features of the invention as currently claimed.  It is also noted that the currently presented claims do not include the feature of “general disinfection” and thus this is moot and is merely directed to the application of a biocide which is taught by Squire as described below.  
Therefore, applicants’ arguments as stated above have not been found to be persuasive and the rejections have been maintained and updated to address the amended features, as per applicant’s amendment.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-7, 9, 11-14 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al., US PG Pub 2007/016328 A1 (hereafter Ziegler) in view of Squire et al., US PG pub 2006/0204531 A1 (hereafter Squire).  

Regarding claims 1 & 25 where it is disclosed by Ziegler to have a robot cleaner as shown in at least figure 16.  Where it is disclosed by Zeigler in at least paragraphs 157 to have their system also include a container/cartridge that can hold a fluid/biocide/cleaner and allow the robotic device to spread the fluid/biocide/cleaner using nozzles.  The robotic device has a body as shown in at least figures 1 and 16.  The robotic device has a canister/cartridge that can be inserted into the robot and the canister/container/cartridge contains the fluid/biocide/cleaner that is to be dispensed by the robot, as described in at least paragraph 157, also figure 5 device labeled “s”.  It is also disclosed by Zeigler in at least figure 5 and paragraph 157 to have their fluid/biocide/cleaning agent being connected via pipes to the nozzles/spray head and the spray head are directed to the surface that is to be sprayed with the cleaner/biocide/fluid.  Zeigler in at least in figures 7-9 and described in detail in at least paragraphs 42, 153 & 157-158 to have a pump which pumps the biocide/cleaner/fluid from the tank to the nozzle head which then treats the surface.  Zeigler in at least figures 4, 18-20 and 22 and described in at least paragraphs 138-139 and 153 to have a motor that powers each of the wheels via the self-contained motive transportation drive subsystem 900 of the robotic device.  In at least paragraph 20 of Zeigler they describe their system also having a master control module (control unit) that controls all the components on the robotic device, as is also shown in at least figure 13.  In paragraph 135 they describe a handheld device for controlling the robot and also a computer for controlling the robot remotely.  Ziegler in at least paragraphs 38-40 describes their system having a nozzle which is onboard the robot and the nozzle can dispense disinfectant.  
However, it is not specifically disclosed by Zeigler to have their system dispense a biocide/granules/powder and instead sprays a cleaning fluid which can also be a biocide.  
Hence, the prior art of Squire is directed to a robotic pest control device and in at least paragraph 49 described that it can dispense granules, powders or liquids.  It is also disclosed by Squire in at least paragraph 8 to have a multifunctional robot that can spray a pesticide as it moves around a predefined area.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Zeigler by the teachings of Squire, where they are both directed to the same field of endeavor of robotic devices which spray a compound to treat a surface.  Where one would have been motivated to modify Zeigler, who does spray a compound to treat a surface, but does not specifically describe using powder or granules to treat a surface as taught by Squire.  Where having the robot being able to treat a surface in different ways would allow it to use different compounds and chemicals to help control pests and clean thus be multifunctional and not need multiple different robots.  Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known technique to improve similar devices in the same way, where in this instance the modification of Zeigler whom describes applying liquid chemicals and by modifying Zeigler by Squire who discloses their system being able to use powders and granules as well as liquids to help treat for pests thus the robot can treat the area using different types of chemicals that are physically different.  
Regarding claim 2 where all the limitations of claim 1 are disclosed by Zeigler and Squire as described above.  Where it is further disclosed by Squire to teach that a robotic system can apply a biocide in the form of a powder as described in at least paragraph 49.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Zeigler by the teachings of Squire, where they are both directed to the same field of endeavor of robotic devices which spray a compound to treat a surface.  Where one would have been motivated to modify Zeigler, who does spray a compound to treat a surface, but does not specifically describe using powder or granules to treat a surface as taught by Squire.  Where having the robot being able to treat a surface in different ways would allow it to use different compounds and chemicals to help control pests and clean thus be multifunctional and not need multiple different robots.  Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known technique to improve similar devices in the same way, where in this instance the modification of Zeigler whom describes applying liquid chemicals and by modifying Zeigler by Squire who discloses their system being able to use powders and granules as well as liquids to help treat for pests thus the robot can treat the area using different types of chemicals that are physically different.  
Regarding claim 3 where all the limitations of claim 1 are disclosed by Zeigler and Squire as described above.  Where it is further disclosed by Zeigler to have their system being able to dispense a liquid as described in paragraphs 14 and 157-158.  
Regarding claim 6 where all the limitations of claim 1 are disclosed by Zeigler and Squire as described above.  Where it is further disclosed by Zeigler in at least paragraphs 138 and 237-239 to have a left and right wheel with each wheel having an electric motor and the controller controlling them as shown in at least figure 13. However, where the claims call for a single motor that is attached to both the wheels, whereas the prior art has two individual motors.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to remove a motor from Zeigler, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this instance the removal of a motor would not change the principle operation of the robotic vacuum cleaner and thus having either one or two motors would only require routine and ordinary skill in the art.  One would be motivated to modify Zeigler to remove a motor to allow for cheaper cost of production and also make the control of the robot easier as only one motor has to be controlled.   
Regarding claim 7 where all the limitations of claim 1 are disclosed by Zeigler and Squire as described above.  Where it is further disclosed by Zeigler in at least paragraphs 138 and 237-239 to have a left and right wheel with each wheel having an electric motor and the controller controlling them as shown in at least figure 13.  
Regarding claim 9 where it is disclosed by Zeigler to have a suction motor for the sucking of dirt as described in at least paragraphs 146 and 151.  Where cleaning zone A picks up dirt particles as it passes over an area whereas cleaning zone B is the wet cleaning area on the vacuum.  
Regarding claim 11 where it is disclosed by Zeigler in at least paragraph 26 to have their robotic device include a battery that provides power to the device.  
Regarding claim 12 where it is disclosed by Zeigler in at least paragraphs 135 and 137 to have their system include a docking station and having the robot autonomously dock to the docking station to recharge its battery.  
Regarding claim 13 where it is disclosed by Zeigler in at least paragraphs 326 and 328 to have their system being able to navigate around the working area using sensors located on the robot.  Ziegler in at least paragraph 8 describes having a robot mop the floor.  
Regarding claim 14 where it is disclosed by Zeigler to have their robotic cleaner being able to clean on carpets as described in at least paragraph 264.  

Claims 8, 15-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler and Squire as applied to claim 1 above, and further in view of Song et al., US PG pub 2002/0153855 A1 (hereafter Song).  

Regarding claim 8 where all the limitations of claim 1 are disclosed by Zeigler and Squire as described above.  However, it is not specifically disclosed by either Zeigler nor Squire to have their robots being controlled by a smart phone.  
Song is directed to the controlling of a robot using a portable device/smart phone as shown in at least figure 2 and described in at least paragraph 49.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified both Zeigler and Squire by the teachings of Song, where they are all directed to the same field of endeavor of robotic systems.  Where one would have been motivated to modify both Zeigler and Squire by the use of a known technique to improve similar devices in the same way, as taught by Song.  In this instance the modification of Zeigler and Squire whom both do not use a smart phone/cell phone to control the robotic device as taught by Song, where this would help the user be able to remotely program the robotic device and send commands or program the robot without actually being with the robot thus improve user experience and allow user customization whilst away from the robotic device at the user’s convenience.  
Regarding claim 15 where it is disclosed by Ziegler to have a robot cleaner as shown in at least figure 16.  Where it is disclosed by Zeigler in at least paragraphs 157 to have their system also include a container that can hold a fluid/biocide/cleaner and allow the robotic device to spread the fluid/biocide/cleaner using nozzles.  The robotic device has a body as shown in at least figures 1 and 16.  The robotic device has a canister that can be inserted into the robot and the canister/container contains the fluid/biocide/cleaner that is to be dispensed by the robot, as described in at least paragraph 157, also figure 5 device labeled “s”.  It is also disclosed by Zeigler discloses in at least figure 5 and paragraph 157 to have their fluid/biocide/cleaning agent being connected via pipes to the nozzles/spray head and the spray head are directed to the surface that is to be sprayed with the cleaner/biocide/fluid.  Zeigler in at least in figures 7-9 and described in detail in at least paragraphs 42, 153 & 157-158 to have a pump which pumps the biocide/cleaner/fluid from the tank to the nozzle head which then treats the surface.  Zeigler in at least figures 4, 18-20 and 22 and described in at least paragraphs 138-139 and 153 to have a motor that powers each of the wheels via the self-contained motive transportation drive subsystem 900 of the robotic device.  In at least paragraph 20 of Zeigler they describe their system also having a master control module that controls all the components on the robotic device, as is also shown in at least figure 13.  In paragraph 135 they describe a handheld device for controlling the robot and also a computer for controlling the robot remotely.  Ziegler in at least paragraphs 158 and 304 describes a powder being put down on the surface the is being treated, via the spray nozzles that are described in at least paragraphs 38-40.  It is disclosed by Ziegler in at least paragraphs 18, 27-29, 33 and 57 to have their robot suction/vacuum up the applied surface/biocide treatment that is laid on the floor.  They also described in at least paragraphs 129, 131 and 349-350 to include the feature of time being used to delay the cleaning of the surface treatment once it has been applied to allow it to work.    
However, it is not specifically disclosed by Zeigler to have their system dispense a biocide/granules/powder and instead sprays a cleaning fluid which can also be a biocide.  
Hence, the prior art of Squire is directed to a robotic pest control device and in at least paragraph 49 described that it can dispense granules, powders or liquids.  It is also disclosed by Squire in at least paragraph 8 to have a multifunctional robot that can spray a pesticide as it moves around a predefined area.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Zeigler by the teachings of Squire, where they are both directed to the same field of endeavor of robotic devices which spray a compound to treat a surface.  Where one would have been motivated to modify Zeigler, who does spray a compound to treat a surface, but does not specifically describe using powder or granules to treat a surface as taught by Squire.  Where having the robot being able to treat a surface in different ways would allow it to use different compounds and chemicals to help control pests and clean thus be multifunctional and not need multiple different robots.  Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known technique to improve similar devices in the same way, where in this instance the modification of Zeigler whom describes applying liquid chemicals and by modifying Zeigler by Squire who discloses their system being able to use powders and granules as well as liquids to help treat for pests thus the robot can treat the area using different types of chemicals that are physically different.  
However, it is not specifically disclosed by either Zeigler nor Squire to have their robots being controlled by a smart phone.  
Song is directed to the controlling of a robot using a portable device/smart phone as shown in at least figure 2 and described in at least paragraph 49.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified both Zeigler and Squire by the teachings of Song, where they are all directed to the same field of endeavor of robotic systems.  Where one would have been motivated to modify both Zeigler and Squire by the use of a known technique to improve similar devices in the same way, as taught by Song.  In this instance the modification of Zeigler and Squire whom both do not use a smart phone/cell phone to control the robotic device as taught by Song, where this would help the user be able to remotely program the robotic device and send commands or program the robot without actually being with the robot thus improve user experience and allow user customization whilst away from the robotic device at the user’s convenience.  
Regarding claim 16 where it is disclosed by Zeigler to have a suction motor for the sucking of dirt as described in at least paragraphs 146 and 151.  Where cleaning zone A picks up dirt particles as it passes over an area whereas cleaning zone B is the wet cleaning area on the vacuum.  
Regarding claim 21 where it is disclosed by Ziegler in at least paragraphs 324-325 to have the robot be designed to go over carpet and also clean carpet as described in paragraph 3.  
Regarding claims 22 where all the limitations of claim 21 are disclosed by Zeigler, Squire and Song as described above.  Where it is further disclosed by Squire to teach that a robotic system can apply a biocide in the form of a powder as described in at least paragraph 49.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Zeigler by the teachings of Squire, where they are both directed to the same field of endeavor of robotic devices which spray a compound to treat a surface.  Where one would have been motivated to modify Zeigler, who does spray a compound to treat a surface, but does not specifically describe using powder or granules to treat a surface as taught by Squire.  Where having the robot being able to treat a surface in different ways would allow it to use different compounds and chemicals to help control pests and clean thus be multifunctional and not need multiple different robots.  Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known technique to improve similar devices in the same way, where in this instance the modification of Zeigler whom describes applying liquid chemicals and by modifying Zeigler by Squire who discloses their system being able to use powders and granules as well as liquids to help treat for pests thus the robot can treat the area using different types of chemicals that are physically different.  
Regarding claim 23 where it is disclosed by Ziegler in at least paragraphs 324-325 to have their system being able to distinguish between hard wood floor and carpet as it is moving across the floor.  
Regarding claim 24 where it is disclosed by Ziegler in at least paragraphs 325 to have a mechanical carpet sensor that can detect the carpet.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler and Squire as applied to claim 9 above, and further in view of Cheuvront et al., US PG Pub 2017/0361468 A1 (hereafter Cheuvront).  

Regarding claim 10 where all the limitations of claim 9 are disclosed by Zeigler and Squire as described above.  Where it is not specifically disclosed by either Zeigler nor Squire to have their system include a dust/debris collection container that collects the dust and debris that the vacuum cleaner sucks up.  
Cheuvront is directed to the control of a robotic cleaner and in at least paragraph 181 describes how their system includes a container that collects the dust and debris which is interpreted to be the same a collection bag.  It is noted that applicant does not specify what the collection bag is or has to be in their specification or claims and as such the BRI has been applied and a container has been read upon the claimed limitation.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified both Zeigler and Squire by the teachings of Cheuvront where they are all directed to the same field of endeavor of controlling robot that carry out tasks.  Where it would have been obvious to use known technique to improve similar devices in the same way.  In this instance the modification of both Zeigler and Squire where they both lack a specific container/bag to collect the dust and debris that is sucked up by the vacuum cleaner.  Having this feature in both Zeigler and Squire would allow for the easy collection of dust and easy removal and discarding of the dust from the robot cleaner when the container/bag is full, as taught by Cheuvront.  
  
Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664